Title: To John Adams from Mercy Otis Warren, 27 August 1807
From: Warren, Mercy Otis
To: Adams, John



Plymouth, Ms., Augt 27th. 1807.

At a time of life when retirement is sought for, and the release from all political attentions desired, ten long letters of accusation and reproach, of interrogation and retrospection, within the term of a few weeks, may be designed, not only to distress, but to create passions in my bosom which were never felt nor indulged.
When I finished mine of August 15th, I thought I might calculate on a respite from your exertions to insult and affront a woman of my age and standing in society. But her character may yet resist the malevolence of your pen, however indecently it has or may have been wielded, in hopes that the celebrity of your own fame might sanction an effort, as you threaten, “to enrol her name with a list of Liars and Libellers.”
It is impossible to pass over in silence your tenth letter, though you say it is your last. This letter, combined with many passages in the preceding one, is the top stone of insolent composition.—It is wound up with the most finished abuse and affrontive language that your genius or reading could furnish.—To this you have subjoined a curious selection of poetry from Pope’s Alley.—But it was a miserable subterfuge, to cover your own malignancy, to crowd in an interlineation with different ink, and at a different time, that “you cannot nor will not apply these lines to Mrs. Warren.”—You might perhaps never have been prompted to such allusions, had not your previous efforts to wound the feelings of your former friend have hardened your own so far as to lead you to cry out with Macbeth,—
“I am in blood
Stept in so far, that, should I wade no more,
Returning were as tedious as go o’er.”
After all, what has been the crime of the author of a History in which you have been named with so much respect? The historian never charged you with a single immorality, though her impartiality has led her, however highly she may have estimated your talents and your meritorious services to your country, conscientiously to assert that you, like all other human beings, was subject to change.—
This truth I have witnessed from my first acquaintance with you;—your nerves have not always been wound up by the same key.—I have seen you at some times ready to despair of the Commonwealth,—at others have heard you assert jocosely that liberty-pole government was the best government in the world.—At one time, I have heard you talk enthusiastically, on the “divine science of politics” and the systems productive of the greatest good to mankind; at another, I have heard you assert that self-love was the sole principle of human action.—
You may probably remember that this kind of conversation once at the Plymouth fireside, with some allusions to the doctrine of fatalism, produced a little poem addressed to yourself, which you may peruse again in page 195 of Mrs. Warren’s volume of miscellaneous poems. You have done many important services for your country since those days, but you have doubtless changed your opinions of men and things very many times; those changes, when marked or mentioned by Mrs. Warren, have always been attributed to the best motives, with a candid apology for the imperfection of human intellect, and the mistakes of an old friend.
How unlike are your charges?—Mrs. Warren is accused of a total defalcation from all principle, actuated by a malignant heart, uttering falshoods without number, and joining an infamous band of worthless defamers, in slandering Mr. Adams, in order to bring forward Mr. Jefferson to the Presidential Chair; and in writing for, and lost in the idolatrous worship of, such as you have considered, the atheistical and licentious partizans of republicanism. These, sir, are some of the charges against Mrs. Warren, through a correspondence, in which, not only the principles and manners of a gentleman, but even the language of one, have been abandoned.
To satiate your thirst for revenge for imaginary crimes—for sins of omission and commission—for omitting to draw an immaculate character,—and, for suggesting that Mr. Adams could have been once mistaken—Mrs. Warren’s family and her connections, are implicated as accessory in the guilt of the historian.—And what is the imputed guilt?—The temerity of telling the truth;—that in a certain portion of his time Mr. Adams was in favor of a monarchic government, and that this was generally believed through the United States, who rejected his opinions.—These insinuations are interwoven through all your letters against the whole Warren family, as having opposed or criminated you. These charges are contemptible enough, but more contemptible still, is your effort to magnify the ingratitude of the family, by saying that there once was a time, when, had you been the Chief Magistrate, you would have nominated General Warren a Collector for the little port of Plymouth.
Look back, sir, on what you was—look back also on Mr. Warren, say forty years ago, and recollect, what would then have been your reflections, had you have been told that you would some day have been raised to such a pinnacle of honor, as to have it in your power to insult Mr. Warren by the offer of such a petty appointment.—A short retrospection may also bring to your mind, that you are perhaps not so much indebted to any other man in the United States, for putting you in the road to the various dignified stations to which you have since been lifted;—and, when his influence had brought you forward as a member of the first Continental Congress, you may also remember that you took no step of importance without first consulting him.—This may be evinced by the many letters now in our hands, as well as by your own copies.—
I will remind you of this by copying a few extracts which confirm this assertion.—In a letter to Mr. Warren, dated Ipswich, June 25th, 1774, you speak of the Congress that was to be convened at Philadelphia, thus,—“I view the assembly that is to be there, as I do the Court of Areopagus, the Council of the Amphictyons,—a Conclave, a Sanhedrin, a Divan, I know not what. I suppose you sent me there to school. I thank you for thinking me an apt scholar, or capable of learning. For my part, I am at a loss, totally at a loss, what to do when I get there.—I must entreat the favor of your sentiments, and Mrs. Warren’s, what is proper, practicable, expedient, wise, just, good, necessary, to be done at Philadelphia. Pray, let me have them in a letter before I go.”—
I have just counted twenty-five letters received from you in those days of your pupilage, dated Philadelphia, October, 1775, and directed to Mr. Warren, besides a number to myself—November 5th, 1775, you go on, “I am under great obligations to you for your attention to me.—I am obliged to trouble you with inquiries concerning subjects which you understand very well, and I know nothing of.”—In a previous letter, you have observed thus,—“Every line I receive from you gives me great pleasure, and is of vast use to me in the public cause. Your letters were very useful to me last fall—Your character became then known, and much esteemed.—The few letters I have received from you this time, have increased the desire of more; and some other Gentlemen who happened to know you, particularly Governors Hopkins and Ward, of Rhode Island, have confirmed very good opinions which had been formed.—I must entreat you to omit no opportunity of writing, and to be as particular as possible.”—“Every letter of yours is worth its weight in gold.”—
And is it possible that you could ever suppose that this friend to whom you once looked up with so much veneration, could, in a subsequent period, ever think himself obliged, promoted, or dignified, by your appointing him a Collector for the little port of Plymouth?—
You have several times hinted at personalities, and expressed your suspicion that private resentment had been harbored by the “Warren family”—for something that seems to lie upon your conscience—
I know not what you can mean, unless you refer to a circumstance that I never thought of much consequence.—Thus, you have upbraided me in your last, with asking your influence, in the newly organized Government of the United States, for promotion to my family.—I deny it, sir.—I once had a son—a son whose amiability and worth you have frequently acknowledged under your own hand.—This son had resided long in Europe, was well acquainted with the history of foreign nations, with foreign languages, and with commercial affairs;—He would have liked a longer residence abroad, had he been appointed consul at Lisbon, as he had reason to expect from the influence of several of the first members of Congress.
It is true I once mentioned this circumstance to you, presuming you would readily facilitate this little favour, which was not beyond the influence of the Vice-President of the United States, the long professed friend of a gentleman, whose services and merits you very well knew, deserved much higher marks of consideration, both from his country and its government, than such an appointment for a son.—A rough, ungentlemanly reply to that letter was a sufficient bar to any subsequent application for your patronage.—But a circumstance of so little importance to them has never instigated the “Warren family” to form a junction with Burr, Hamilton, or any others in your list of enemies, as you have insinuated, “to turn you out of the highest office in the nation.”—
The allegations scattered through your letters, that Mrs. Warren was acquainted with the arts and intrigues of your enemies, or that she knew any thing of a long list of persons, whom you have denounced as infamous, and observed that “most of them have already come to a bad end, and the rest will follow,” are too much despised by her to attempt a refutation of your errors.
Are not these things a strong proof that a man may be “set in opposition to himself,” that the same man who has at one time requested her husband thus, “ Remember me, sir, in the most respectful manner to your good Lady, whose manners, virtues, genius, and spirit will render her immortal, notwithstanding the general depravity:”—at a subsequent period the same lady is insulted and vilified in the grossest manner in a series of letters from Mr. Adams to Mrs. Warren? Thus much for personalities. I know of nothing else on which you could found your numerous insinuations that personal resentment towards you had ever actuated my pen. If you scrutinize your own heart, you may perhaps be the best judge, whether your own conduct has not merited every censure you complain of.
You say in one of your letters that you have been “urged to write the memoirs of your own life, because nobody else could do it.”—If you should commence your own biography, a work which you say “must necessarily be very voluminous,”—which, undoubtedly, it must be, if you mean to include therein every trivial suggestion that may have come to your ear, relative to friends or foes, there may be allegations brought forward, which were never before heard or thought of by them.—I am led to expect this, not only from your threats, but from the little captious, unmeaning insinuations in the string of suppositions which here follow: “Suppose I should say, your father Colo. Otis, of Barnstable, was implicated,” &c. For what, sir? Colonel Otis’s character was so pure, that malice itself could not injure it.—“Suppose I should say Mr. James Otis, of Boston, was implicated,” &c. You know and the world knows his abilities and his merits too well, to dare to say any thing to injure his memory. “Suppose I should say General James Warren was implicated in all that I have heard of him during and since the Revolutionary War?”—Supposing you should, sir,—if you say nothing but truth, his integrity, his patriotism, and other virtues, cannot be depreciated by the pen of envy or slander. “Suppose I should say of Mrs. Warren that she has been implicated by a portion of her fellow-citizens, male and female?”—She is not afraid to stand before the tribunal of any of her fellow-citizens, either “male or female,” who may be disposed to examine her conduct through a long page of life, in which she has endeavored to discharge her domestic, as well as all other duties, with fidelity and kindness.—
For what, then, is she implicated?—You bring no specific charge against her,—but in the next page you say, you will mention “an intrigue of a party complexion,” and that you “have been informed, that when Mr. Jefferson was Secretary of State there was a meeting of the Anti Federalists at Boston, who agreed to write to Mr. Jefferson, and engage him to reserve himself as a candidate for the next Election of President, and promised to support him in opposition to me and to all others. I was accordingly to be run down and turned out.”—Is Mrs. Warren to be implicated for this intrigue?—Is it possible that Mr. Adams could for a moment indulge the absurd opinion, that Mrs. Warren knew any thing of an intrigue of which she never heard until informed by him?—You have observed that, “since that time the Warren family have countenanced some of the worst, if not all the calumnies which have been circulated against me.” This is a bold and unfounded assertion,—The Warren family at the period to which you allude, were too deeply immersed in domestic affliction of the most poignant nature, to pay much attention to the party contests of candidates for office. Mrs. Warren’s bosom was then lacerated by wounds which no time can heal, nor can oblivion ever be drawn over the cruelties which occasioned so much parental grief. Nor have the Warren family ever injured you or yours, but their mother has been very attentive and affectionate to your children—This they know, and to this my beloved friend Mrs. Adams will attest.
But however vindictive you may feel towards Mrs. Warren, or however ardently you may wish to implicate her character, you can make no exertions more injurious than those contained in your late letters.—To them you may recur; there you will find the darkest passions of the soul are in some measure gratified; and if you wish, as you seem to hint, to enroll her name on the list of a group of characters whom you most detest, it is at your option. It is true she has some general knowledge of several of the most prominent characters you have named as your enemies, but she knows not either the modes of life or the manner of death of but few of the characters that complete your long list of culprits; nor does she tremble at the most terrible denunciations of your pen—
I shall, therefore, now close after a question or two, and some subsequent observations which naturally arise. You have observed in your letter of August the fifteenth, thus: “It is my opinion, and that of all others of any long experience that I have conversed with, that your History has been written to the taste of the nineteenth century, and accommodated to gratify the passions, prejudices, and feelings of the party who are now predominant. The characters are not such as you once esteemed them in the times when they acted, but such as will please the present fashion.”—
Pray, sir, who are the wise and experienced characters whose sagacity has discovered that Mrs. Warren’s History was written to the taste of the nineteenth century, and was accommodated to gratify the passions, prejudices, and feelings of the party predominant? Do they not belong to that description of persons you once so emphatically denominated “Summer-flies, Blood-suckers &c.”?—If you have forgotten the conversation to which I allude, I will remind you when it took place, and with whom. It was with a particular and very dear friend of mine, a few weeks before it was ascertained that you had been elected Vice President of the United States. Your mind was then in a perturbed state, or you would not have made use of very many expressions which were penned down, and transmitted to me within a few days after the conversation. Shall I refresh your memory with a small part of this curious conversation?—You spoke of Mr. King with a great deal of passion, and pronounced a philippic against him, in which were these expressions,—“If such men as King had been in Government ten years ago, we should now be trampled, (stamping hard with your foot) under the feet of the British Lyon.”—This might be true enough.—You went on, in answer to an observation of the gentleman, that “Mr. King was popular in some parts of the State”—“don’t tell me of his popularity, Sir,—it originated in deception—He obtained it by opposing the continental impost; and now he comes forward the most strenuous supporter of it;—“such Summer-flies,—such Blood-suckers—it would take fifty such men as King to make a Josiah Quincy, and five hundred of him to make a James Otis.—I never saw any thing original from him yet.—What is it has given him this reputation? And who is it that is puffing him in all the papers?—Who are your Sedgwicks and your Kings?”—
“Mr. King and Mr. Sedgwick are disappointed in the election for Senators, are they not, Mr. ———?”—“Mr. Sedgwick to be Speaker of the House of Representatives, and member of Congress for this State, is quite too much for him. What, in God’s name, gave him a right to become a Senator for this State?”—
It is not difficult to prove that Mr. Adams himself has often changed his opinion of men and measures;—An instance or two is sufficient to evince this truth.—About the time his own son was appointed to reside as a public minister in the Batavian Provinces, Mr. Adams asserted that, this same Mr. King, “this summer-fly,” this “blood-sucker,”—should be promoted to the rank of Ambassador from the United States of America to the Court of Great Britain.—Thus, it is clear that he has not always estimated characters just as they were in the times when they acted, but such as would please the present fashion.—
I will only add one instance more to the same point.—Compare a letter from Mr. Adams to Mr. Warren, dated Paris, April 13, 1783, with an extract of a letter of his to the same gentleman, dated July, 1775, in the last of which Mr. Adams says:“Franklin’s character you know,—his masterly acquaintance with the French language; his extensive correspondence in France; his great experience in life; his wisdom, prudence, caution; his engaging address, united to his unshaken firmness in the present American system of politics and war,—point him out as the fittest character for this momentous undertaking.
   to go into Canada
 Nothing more need to be said:, there is no abler or better American that I know of.” Again: “I assure you, the old gentleman is as firm as a mountain, and very serviceable to us. His head is clear, and his heart strong. I wish the multiplicity of business at his age may not deprive his country of his services too soon.”
When you compare the two letters above alluded to, in the first of which, dated April 13, 1783, no language is too severe in which to draw the character of Doc. Franklin, you may perhaps justify a change of opinion relative to the characters of men, when time has developed alterations which sanction a different portrait of them, without a conformity to present fashions or modes of thinking.
You have informed me that some of your friends have observed to you that my History was calculated for the taste of the nineteenth century. Whatever deference might have been due to the judgment of some of them, before their hearts were perverted by party rancour, you may be assured I have now very little consideration for their opinions. I have had reason to suppose for several months, that there has been a combination to sink into oblivion, or to destroy the validity of a late History of the Revolution; but until recently I did not suspect that Mr. Adams had any hand in the authorcide.
The History has gone forth to the world, with my settled and fixed determination to disregard its censure or applause. Mr. Adams’s opinions might have defeated this determination, had they not have been so marked with passion, absurdity, and inconsistency as to appear more like the ravings of a maniac than the cool critique of genius and science. Criticism, in order to be useful, should always be decent, as has been said by some of my “French friends.”
You know, sir, that the History under consideration, was written before the Commencement of the Nineteenth Century, and even before Mr. Adams was President of the United States. Did you not often urge Mrs. Warren to “continue her annals,” and add, as a reason for urging this, that “no one had more authentic materials, and that you knew of no one that would do it better.” This opinion might have induced you to write thus to Mrs. Warren: “Heague, Aug. 19, 1782. I hope Mrs. Warren will give my Dutch negotiation a place in her History: it is one of the most extraordinary in all the diplomatic records. But it has succeeded to a marvel.”
There is a meanness as well as malignancy in striving to blast a work that many of the best judges of literary merit that even yourself have been acquainted with in America have spoken of in a manner very flattering to the author. Nor has your correspondent ever been charged with a want of veracity until you have unkindly done this; and no part of her deportment through a long life has ever been suspected to spring from malignancy of heart.
If there is not sufficient merit in the History of the American Revolution to establish its reputation, the author ought not to endeavour to impose it on society. If there is, it will not be in the power of enmity to sink it into oblivion. If I should live to see another edition called for of the work you have been vilifying, and should be fully convinced of any mistake, I feel myself ready to correct any error that may inadvertently have crept in, but am persuaded I shall never be obliged to contradict myself.
I have heretofore been fond of perusing your opinions on any work or any subject. This has never been done with feelings so deficient in the benign and heavenly spirit of friendship as I think have appeared in the letters recently received from the late President of the United States. I think I shall ever be a stranger to those intemperate passions that have guided his pen.
I now forbear further remarks. The lines with which you concluded your late correspondence cap the climax of rancor, indecency, and vulgarism. Yet, as an old friend, I pity you, and as a Christian, I forgive you; but there must be some acknowledgment of your injurious treatment or some advances to conciliation, to which my mind is ever open, before I can again feel that respect and affection towards Mr. Adams which once existed in the bosom of
Mercy Warren.